BY THE COURT.
Harper took the deed, with full knowledge-of the sale by Martin to Thompson, and by Thompson to Palmer, and holds the title in reference to those contracts as Martin did. There-is no proof that the complainants have any interest in the matter j. if they have, and would ask a performance of the contract, they 3861 *should tender the purchase money, and bring it into court. There is no money brought in, or in fact offered, and no right to a. decree appears in the complainant.
Leave was asked and given to amend.